Citation Nr: 9904644	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  94-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to an increased rating for hyperthyroidism, 
with alternating hypothyroidism, Graves disease, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for eczematoid 
dermatitis and psoriasis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran retired from military duty in April 1971, with 
more than 20 years active service.  

By an August 1992 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in relevant part, denied increased ratings for the 
veteran's service-connected skin and thyroid conditions.  In 
March 1993, the veteran's congressional representative 
received a letter from the veteran which was subsequently 
construed by the RO to be a notice of disagreement.  A 
statement of the case was issued in April 1993 and the 
veteran filed a substantive appeal in May 1993.  

In his May 1993 substantive appeal, the veteran requested a 
hearing at the RO before a member of the Board of Veterans' 
Appeals (Board) sitting in Winston-Salem, North Carolina.  
This hearing was scheduled to take place in January 1994 at 
the RO, but the veteran failed to appear after receiving 
notice.  In June 1997, the Board remanded the veteran's 
claims for additional development.  In a May 1998 
supplemental statement of the case, the RO continued to deny 
increased ratings for the veteran's service-connected skin 
and thyroid conditions.

The Board notes that in October 1998, a written statement 
from the veteran was associated with the claims file, along 
with a form signed by the veteran which indicated that he did 
not waive prior RO consideration of his written statement.  
Under 38 C.F.R. § 20.1304(c) (1998), any "pertinent 
evidence" submitted by a veteran to the Board is to be 
referred to the RO for review and preparation of a 
supplemental statement of the case unless this procedural 
right is waived by the veteran, or unless the Board 
determines that the benefit sought by the veteran may be 
allowed on appeal without such referral.  In this case, 
however, the Board notes that rather than containing any 
"evidence," the October 1998 written statement merely 
consists of argumentation which essentially repeats the 
veteran's obvious dissatisfaction with the handling of his 
appeal, as well as with the conduct of an examination for VA 
purposes conducted in February 1992.  Since this statement is 
clearly one of argument and is not additional "evidence" 
per se, the Board does not find that a referral to the RO for 
a supplemental statement of the case (which would only 
further delay a final decision on the veteran's claims) is 
necessary.  Therefore, the veteran's October 1998 written 
statement will be discussed in the decision below.


FINDINGS OF FACT

1.  Comprehensive examinations are necessary in this case to 
adequately assess the extent of the veteran's service-
connected hyperthyroidism, with alternating hypothyroidism, 
Graves disease, and service-connected eczematoid dermatitis 
and psoriasis. 

2.  The veteran, without good cause, failed to report for 
examinations for VA purposes scheduled to take place in March 
1998.  


CONCLUSION OF LAW

The veteran's failure to report for scheduled VA examinations 
precludes assignment of increased ratings for service-
connected hyperthyroidism, with alternating hypothyroidism, 
Graves disease, and service-connected eczematoid dermatitis 
and psoriasis and his appeal is denied.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In October 1991, a letter from the veteran was associated 
with the claims file.  In this letter, the veteran appeared 
to seek an increased rating for his service-connected 
hyperthyroidism (evaluated as 10 percent disabling) and for 
his service-connected eczematoid dermatitis and psoriasis 
(evaluated as 10 percent disabling).  

The veteran underwent a general medical examination and a 
dermatological examination for VA purposes in February 1992.  
In the report of the dermatological examination, it was noted 
that the veteran was somewhat resistant to being examined 
stripped, and that he was somewhat defiant and belligerent.  
The examiner suggested that to confirm the condition of the 
veteran's skin, close-up photographs of the lateral covering 
of the entire skin be taken, including a close-up color 
photograph of the extensor surface of the veteran's right 
knee.  

By an August 1992 rating decision, the RO confirmed the 
respective 10 percent ratings for the veteran's service-
connected hyperthyroidism and eczematoid dermatitis and 
psoriasis.  

In written statements associated with the claims file in 
September 1992, March 1993 and May 1993, the veteran 
questioned the conduct and nature of his February 1992 
examination.  

The veteran failed to appear for a skin examination for VA 
purposes in May 1993.  

In May 1996, VA published a final rule, effective in June 
1996, to amend that portion of the Schedule for Rating 
Disabilities that addresses the endocrine system to ensure 
that it used current medical terminology and unambiguous 
criteria.  The final rule substantively revised the 
Diagnostic Code applicable to the veteran's service-connected 
thyroid disability.  

In July 1996, the Board remanded the veteran's claims for 
additional development, including, in part, new examinations 
of the veteran's skin and endocrine system. 

In written statements associated with the claims file in 
August 1996 and January 1997, the veteran again questioned 
the conduct of his February 1992 examination for VA purposes.  

In June 1997, the Board again remanded the veteran's claims.  
The RO was directed, in part, to make one more attempt to 
schedule the veteran for special examinations of his skin and 
endocrine system.  The dermatological examination was to be 
conducted by a physician different from the dermatologist who 
examined the veteran in February 1992.  The RO was also 
instructed to obtain additional treatment records from the 
veteran, including all such records available from the Social 
Security Administration.

In June 1997, the RO requested from the Social Security 
Administration the formal disability determination and 
records used in determining the veteran's entitlement to 
disability Social Security benefits.  Subsequently, a large 
number of administrative and medical documents were received 
from the Social Security Administration and associated with 
the claims file. 

In a written statement associated with the claims file in 
July 1997, the veteran again questioned the nature and 
conduct of his February 1992 VA examination.  

In a February 1998 letter, the RO advised the veteran that he 
was being scheduled for new VA examinations, and that a new 
dermatological examination was to be conducted by a different 
physician from the dermatologist who examined him in February 
1992.  In a subsequent letter to the veteran, the RO advised 
the veteran that his examinations were scheduled to take 
place in March 1998.  The name of the physician scheduled to 
conduct the dermatological examination was different from 
that of the physician who examined the veteran in February 
1992.  

In February 1998, the veteran called the RO and advised that 
he would not appear for another examination.  The veteran 
asserted that the RO was "stalling" and should get on with 
his decision. 

In a written statement associated with the claims file in 
March 1998, the veteran essentially continued to refuse to 
appear for new examinations for VA purposes. 

The claims file indicates that the veteran failed to appear 
for the examinations for VA purposes scheduled to take place 
in March 1998.

In a March 1998 letter to the veteran, the RO asked the 
veteran to advise them if he had a good reason why he did not 
report for his scheduled examinations or could not report for 
examinations in the near future.  The veteran was further 
advised that if he did not respond within 30 days, it would 
be assumed that he did not desire an examination.  It was 
emphasized to the veteran that failure to report for an 
examination was potentially detrimental to his claims.  The 
veteran did not respond to this letter in the following 30 
days. 

In a May 1998 supplemental statement of the case, the RO 
denied the veteran's claims for increased rating, based on 
his failure to appear for an examination without good cause, 
under 38 C.F.R. § 3.655 (1998). 

In a written statement associated with the claims file in 
October 1998, the veteran, in part, again questioned the 
conduct and nature of his February 1992 examination.  


II.  Analysis

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (1998).  If a veteran fails to report 
for an examination scheduled in conjunction with a claim for 
an increased rating, without good cause, his claim shall be 
denied. 38 C.F.R. § 3.655(b) (1998).  However, the RO may 
also make a determination regarding the veteran's claims 
without examination reports, if the evidence already 
contained in the claims file is adequate.  38 C.F.R. § 3.326 
(1998).  

The February 1992 general VA examination was conducted prior 
to the implementation of new rating criteria for thyroid 
disorders, and the VA dermatologist's observations were 
limited due to the veteran's resistance at being examined.  
Subsequent to both examinations, a large number of records 
relating to the veteran, including those received from the 
Social Security Administration have been received.  The 
necessity of new examinations to accurately evaluate the 
veteran's claims is clear.   

As noted above, the veteran has repeatedly raised questions 
about the nature and conduct of his February 1992 examination 
for VA purposes.  In light of this, the RO has made a special 
effort to facilitate new examinations.  Specifically, the 
March 1998 dermatology examination was scheduled to be 
conducted by a physician different from the dermatologist who 
examined the veteran in February 1992, and the veteran was 
explicitly advised of this fact in writing.  However, the 
veteran continues to refuse to appear for new examinations, 
and has even suggested that the VA is "stalling" in 
evaluating his claims for increased rating.  In light of the 
repeated efforts to facilitate examinations by new 
physicians, the veteran certainly has failed to present any 
circumstances or explanations which would rise to the level 
of "good cause" for failure to appear for the new 
examinations.  The Board is left with no alternative but to 
deny the veteran's claims for increased rating pursuant to 38 
C.F.R. § 3.655.  When the law is dispositive, the Board has 
no alternative but to deny the appeal.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  Therefore, pursuant 

to the provisions of 38 C.F.R. § 3.655(b), the veteran's 
claims for increased rating are denied.  


ORDER

Entitlement to an increased rating for hyperthyroidism, with 
alternating hypothyroidism, Graves disease, is denied.

Entitlement to an increased rating for eczematoid dermatitis 
and psoriasis is denied.


		
JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

